Matter of Allstate Ins. Co. v Labunska (2015 NY Slip Op 07652)





Matter of Allstate Ins. Co. v Labunska


2015 NY Slip Op 07652


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2015-02785
 (Index No. 15231/14)

[*1]In the Matter of Allstate Insurance Company, appellant, 
vRita Labunska, et al., respondents.


Karen L. Lawrence (Sweetbaum & Sweetbaum, Lake Success, N.Y. [Marshall D. Sweetbaum], of counsel), for appellant.
Asher & Associates, P.C., New York, N.Y. (Roberta D. Asher of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, Suffolk County (Rouse, J.), dated January 29, 2015, which denied the petition and confirmed the arbitration award.
ORDERED that the order is affirmed, with costs.
Where, as here, review of a compulsory arbitration award is sought, "decisional law imposes closer judicial scrutiny of the arbitrator's determination" than would be warranted when reviewing an award made after a consensual arbitration (Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214, 223; see Matter of Furstenberg [Aetna Cas. & Sur. Co.-Allstate Ins. Co.], 49 NY2d 757, 758) and, to be upheld, the award "must have evidentiary support and cannot be arbitrary and capricious" (Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d at 223; see Matter of State Farm Mut. Auto. Ins. Co. v City of Yonkers, 21 AD3d 1110, 1111). Contrary to the petitioner's contention, the arbitration award here has evidentiary support in the record and is not arbitrary and capricious.
Accordingly, the Supreme Court properly denied the petition to vacate the arbitration award and confirmed the award.
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court